        Case 1:20-cv-01108-JDP Document 3 Filed 08/21/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    DOUGLAS J. STOUT,                                     Case No. 1:20-cv-01108-JDP (PC)
12                       Plaintiff,
13                                                          ORDER TRANSFERRING CASE TO THE
             v.
                                                            SACRAMENTO DIVISION OF THE
14    GAVIN NEWSOM,                                         EASTERN DISTRICT OF CALIFORNIA

15                       Defendant.
16

17

18          Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42
19   U.S.C. § 1983. The alleged violations appear to have taken place in Amador County (where
20   plaintiff is held), which is part of the Sacramento Division of the United States District Court for
21   the Eastern District of California. Therefore, the complaint should have been filed in the
22   Sacramento Division.
23          Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper
24   court may, on the court’s own motion, be transferred. Therefore, this action will be transferred to
25   the Sacramento Division.
26          Good cause appearing, it is hereby ordered that:
27          1. This action is transferred to the United States District Court for the Eastern District of
28   California sitting in Sacramento; and
                                                        1
         Case 1:20-cv-01108-JDP Document 3 Filed 08/21/20 Page 2 of 2

 1            2. All future filings shall refer to the new Sacramento case number assigned and shall be

 2   filed at:

 3                                  United States District Court
                                    Eastern District of California
 4                                  501 “I” Street, Suite 4-200
                                    Sacramento, CA 95814
 5

 6   IT IS SO ORDERED.
 7

 8   Dated:      August 20, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
 9

10
     No. 205
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
